THE THIRTEENTH COURT OF APPEALS

                                   13-14-00712-CV


                        Martin Almazan and Irasema Salinas
                                           v.
Deutsche Bank Trust Company Americas as Trustee for Rali 2007QS3 by and through
                     its servicer-in-fact, GMAC Mortgage, LLC


                                 On appeal from the
                 County Court at Law No. 2 of Hidalgo County, Texas
                          Trial Cause No. CL-12-2446-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

February 5, 2015.